       Case 2:21-cv-00410 Document 1 Filed 02/18/21 Page 1 of 8 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                   LAKE CHARLES DIVISION

HAYWOOD BABINEAUX, III,                                CIVIL ACTION NO.:
individually, SHARESE CARTER,
individually, and LAWANNA HOLMES,
                                                       JUDGE:
v.
                                                       MAGISTRATE:
HUDSON INSURANCE COMPANY,
TRANSMAQUILA, INC., and
DAVID AZAEL ROQUE ELIZADE

                            NOTICE OF REMOVAL OF CIVIL ACTION

         PLEASE TAKE NOTICE that Hudson Insurance Company (“Hudson”) and

TransMaquila, Inc. (“TransMaquila”), with full reservation of any and all rights, defenses, and

objections, hereby submits this Notice of Removal, and states as follows:

                                          BACKGROUND

1.       Hudson and TransMaquila, along with David Azael Roque Elizade, were named as

defendants in a civil action commenced on December 8, 2020, in the Fourteenth Judicial District

Court for the Parish of Calcasieu, State of Louisiana, entitled Haywood Babineaux, III, et al. v.

Hudson Insurance Company, et al., as Civil Action No. 2020-4209, Division B. 1

2.       In their Petition for Damages, Plaintiffs allege that they were traveling on Interstate 10 in

Calcasieu Parish Louisiana when a 2019 Freightliner tractor-trailer driven by David Azael Roque

Elizalde and owned by TransMaquila, Inc. moved into the lane occupied by Plaintiffs’ vehicle. 2

3.       According to Plaintiffs, the tractor-trailer driven by Mr. Elizalde collided with Plaintiffs’

vehicle, resulting in injuries to Mr. Babineaux, Ms. Carter, and Ms. Holmes. 3



1
  See Pet. for Damages (Exhibit 1).
2
  Id. at ¶¶ 2-8.
3
  Id. at ¶¶ 9-10.
      Case 2:21-cv-00410 Document 1 Filed 02/18/21 Page 2 of 8 PageID #: 2




4.      Plaintiffs’ Petition for Damages does not specify the amount of damages sought, but

instead lists general categories of injury for which they are claiming damages, without giving any

particular facts about the nature of their injuries or related treatment. 4

5.      Specifically, LaWanna Holmes claims she suffered “severe disabling injuries to her body

as a whole including her knee, ankle, back, neck, and shoulder . . . .” 5 Additionally, Ms. Holmes

claims she incurred “past medical, rehabilitation and pharmacy expenses, and will incur additional

future medical, rehabilitation and pharmacy expenses . . . .” 6

6.      Although the Petition for Damages does not specify the extent of Ms. Holmes’s injuries,

on March 17, 2020, she was examined by David Guillory, APRN, FNP-C, a certified nurse

practitioner, who was supervised by Dr. John Crosby. 7 Ms. Holmes complained of left leg tingling

and pain in the left knee cap with a rating of 8/10, left side neck pain radiating into the shoulder

with a rating of 4/10 and worse at times, and low back pain when sitting or standing with a rating

of 8/10. 8 Mr. Guillory recommended a left knee MRI, and Dr. Crosby added a recommendation

for MRIs of her cervical and lumbar spine. 9

7.      Ms. Holmes’s cervical spine MRI revealed mild bulging in the mid cervical spine, mild to

moderate left and moderate right foraminal stenosis at C4-5, and moderate bilateral foraminal

stenosis at C5-6. 10 Her lumbar spine MRI showed mild disc bulging with mild canal stenosis at

L4-5 and bulging at L5-S1 with a posterior annular tear abutting the ventral thecal sac and

descending S1 nerve roots with mild left foraminal stenosis. 11 Ms. Holmes’s left knee MRI



4
  Id. at ¶¶ 19-21.
5
  Id.at ¶ 21.
6
  Id.
7
  See Allied Health Records (Mar. 17, 2020) (Exhibit 2).
8
  Id. at 1.
9
  Id. at 3-4.
10
   See Envision Imaging MRI Cervical Report at 2 (Apr. 28, 2020) (hereinafter, “Cervical MRI”) (Exhibit 3).
11
   See Envision Imaging MRI Lumbar Spine Report at 1-2 (Apr. 28, 2020) (hereinafter, “Lumbar MRI”) (Exhibit 4).

                                                      2
       Case 2:21-cv-00410 Document 1 Filed 02/18/21 Page 3 of 8 PageID #: 3




showed a mild chondromalacia patella. 12

8.      In Hebert v. Boesch, the Louisiana First Circuit Court of Appeal affirmed an award of

$75,000 in general damages for disc bulges at C6-7 and L4-5 where the plaintiff treated

conservatively with physical therapy. 13 In Locke v. Young, Louisiana’s Second Circuit Court of

Appeal reduced the trial court’s award of $150,000 in general damages for two lumbar bulging

discs to $75,000 where surgery was recommended, but the appellate court found that the treating

physician’s testimony was vague pertaining to the issue of a future surgery. 14 In Moody v.

Cummings, Louisiana’s Fourth Circuit Court of Appeal affirmed a trial court general damage

award of $60,000 for a knee injury exhibiting chondromalacia patella and $45,000 for cervical

disc bulges. 15 In White v. Progressive Security Insurance Company, the Louisiana Third Circuit

Court of Appeal affirmed an award of $60,000 in general damages for a bulging cervical disc,16

and in Minix v. City of Rayne, the appellate court overturned a finding of no liability by the trial

court and awarded $20,000 in general damages for knee and back pain. 17

9.      Based upon Ms. Holmes’s allegations and general damage awards by Louisiana courts for

similar injuries, Hudson and TransMaquila are removing this action to federal court pursuant to

28 U.S.C. § 1441, et seq.

10.     Defendant David Azael Roque Elizade was not properly served, therefore consent to

removal is not required. 18

11.     Hudson and TransMaquila are filing herewith copies of all process, pleadings, notices, and



12
   See Envision Imaging MRI Left Knee Report at 1 (Apr. 28, 2020) (hereinafter, “Knee MRI”) (Exhibit 5).
13
   2015-1791 (La.App. 1 Cir. 6/3/16), 194 So.3d 798, 806.
14
   42,703 (La.App. 2 Cir. 12/12/07), 973 So.2d 831, 845.
15
   2009-1233 (La.App. 4 Cir. 4/14/10), 37 So.3d 1054, 1061-63.
16
   2008-926 (La.App. 3 Cir. 2/4/09), 6 So.3d 860, 864-65.
17
   2017-93 (La.App. 3 Cir. 4/4/18), 243 So.3d 67, 75.
18
   See 28 U.S.C. § 1446(b)(2)(A) (“all defendants who have been properly joined and served must join in or consent
to the removal of the action”).

                                                        3
       Case 2:21-cv-00410 Document 1 Filed 02/18/21 Page 4 of 8 PageID #: 4




orders served upon Hudson and TransMaquila in the state court proceedings. 19

                                 DIVERSITY OF CITIZENSHIP

12.      Pursuant to 28 U.S.C. § 1332(a), this Court has jurisdiction over this matter based upon

diversity of citizenship.

13.      Upon information and belief, Plaintiffs Haywood Babineaux, III, Sharese Carter, and

LaWanna Holmes are citizens of the State of Louisiana. 20

14.      Hudson Insurance Company is a foreign insurance company incorporated in the State of

Delaware, with its principal place of business in New York.

15.      TransMaquila, Inc. is a Texas corporation with its principle place of business in Texas.

16.      David Azael Roque Elizalde is a citizen of Mexico.

                                 AMOUNT IN CONTROVERSY

17.      The amount in controversy, exclusive of costs and interest, exceeds $75,000.

18.      If removal of a civil action is sought on the basis of the jurisdiction conferred by 28 U.S.C.

§ 1332(a), the sum demanded in good faith in the initial pleading shall be deemed to be the amount

in controversy, except that the notice of removal may assert the amount in controversy if the initial

pleading seeks a money judgment, but the state practice either does not permit demand for a

specific sum or permits recovery of damages in excess of the amount demanded. 21

19.      Plaintiffs in Louisiana state courts, by law, may not specify the numerical value of the

damage claim. 22

20.      In such a situation, the removing defendant must prove by a preponderance of the evidence

that the amount in controversy exceeds $75,000, either by demonstrating that it is “facially


19
   See Pet. for Damages.
20
   See Pet. for Damages.
21
   28 U.S.C. § 1446(c)(2).
22
   La. C.C.P. art. 893.

                                                   4
       Case 2:21-cv-00410 Document 1 Filed 02/18/21 Page 5 of 8 PageID #: 5




apparent” that the claims are likely above $75,000, or by setting forth facts in controversy,

preferably in the removal petition, that support a finding of the requisite amount. 23

21.     Although a removing defendant cannot aggregate multiple plaintiffs’ claims to reach the

jurisdictional threshold, if one plaintiff’s claims exceed the jurisdictional amount, the court may

exercise supplemental jurisdiction over the claims by the other plaintiffs. 24

22.     On its face, the Petition for Damages does not state that there is a lack of jurisdiction in the

United States District Court, as it is required to do under the Louisiana Code of Civil Procedure if

federal court jurisdiction is lacking. 25 The absence of such a statement, although not alone

determinative, “may be considered in determining whether the amount in controversy is

satisfied.” 26

23.     In addition, medical records for Plaintiff LaWanna Holmes show that the amount in

controversy exceeds $75,000 with respect to her potential damages.

24.     Ms. Holmes generally alleges that she suffered “severe disabling injuries to her body as a

whole including her knee, ankle, back, neck, and shoulder,” 27 and her cervical spine MRI revealed

mild bulging in the mid cervical spine, mild to moderate left and moderate right foraminal stenosis

at C4-5, and moderate bilateral foraminal stenosis at C5-6. 28 Her lumbar spine MRI showed mild

disc bulging with mild canal stenosis at L4-5 and bulging at L5-S1 with a posterior annular tear

abutting the ventral thecal sac and descending S1 nerve roots with mild left foraminal stenosis,29

and her left knee MRI showed a mild chondromalacia patella. 30


23
   See Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999).
24
   See Dunahoe v. Progressive Cty. Mut. Ins. Co., No. 14-CV-0085, 2014 WL 463066, at *1 (W.D. La. Feb. 4,
2014); 28 U.S.C. § 1367(a).
25
   See La. C.C.P. art. 893(A)(1).
26
   Grimes v. Haar, No. 13-617-SDD, 2015 WL 2239766, at *2 (M.D. La. May 12, 2015).
27
   See Pet. For Damages at ¶ 21.
28
   See Cervical MRI at 2.
29
   See Lumbar MRI at 1-2.
30
   See Knee MRI at 1.

                                                      5
      Case 2:21-cv-00410 Document 1 Filed 02/18/21 Page 6 of 8 PageID #: 6




25.     A survey of general damage awards in Louisiana shows amounts of $75,000 for disc bulges

at C6-7 and L4-5, 31 $75,000 for two lumbar bulging discs, 32 $60,000 for a knee injury exhibiting

chondromalacia patella with $45,000 for cervical disc bulges, 33 $60,000 for a bulging cervical

disc, 34 and $20,000 for knee and back pain. 35

26.     In view of Ms. Holmes’s MRI results, the typical general damage awards for similar

injuries demonstrates that the amount in dispute is reasonably above $75,000.

27.     Further, the Court may exercise supplemental jurisdiction over Plaintiffs Haywood

Babineaux’s and Sharese Carter’s claims. 36

28.     Based on Plaintiff LaWanna Holmes’s allegations, medical records, and typical general

damage awards for similar injuries, Hudson and TransMaquila have shown that the amount in

controversy meets the jurisdictional requirement, even though no amount of damages was plead,

and Plaintiffs cannot show that they are legally certain not to be able to recover this amount.

                     REMOVAL IS TIMELY AND OTHERWISE PROPER

29.     Plaintiff served the Louisiana Secretary of State, as Hudson’s statutory agent for service of

process, on January 12, 2021, 37 but Hudson did not receive process until January 26, 2021. 38

30.     This Court has held that generally, “service of a statutory agent (e.g., secretary of state,

does not trigger the 30 day removal period until the defendant receives process.” 39



31
   Hebert, 194 So.3d at 806.
32
   Locke, 973 So.2d at 845.
33
   Moody, 37 So.3d at 1061-63.
34
   White, 6 So.3d at 864-65.
35
   Minix, 243 So.3d at 75.
36
   Dunahoe, 2014 WL 463066 at *1. See also, Grimes, 2015 WL 2239766 at *1 (defendants had to show that at
least one of plaintiffs’ claims, standing alone, satisfied the jurisdictional threshold).
37
   See Citation (Dec. 28, 2020) (Exhibit 6).
38
   See Service of Process Transmittal (Jan. 26, 2021) (Exhibit 7).
39
   See, e.g., Gibson v. BP Am. Prod. Co., No. 17-1439, 2018 WL 914054 at *4 (W.D. La. Jan. 30, 2018) (citing
Manuel v. Unum Life Ins. Co. of Am., 932 F.Supp. 784, 785 (W.D. La. 1996); 14C Wright & Miller & Cooper, Fed.
Prac. & Proc. Juris. §3731 (4th ed. 2017) (“[T]he time for removal begins to run only when the defendant or
someone who is the defendant’s agent-in-fact receives the notice via service.”)).

                                                      6
       Case 2:21-cv-00410 Document 1 Filed 02/18/21 Page 7 of 8 PageID #: 7




31.     Accordingly, Hudson timely removed this action within thirty days after the receipt of

process. 40

32.     Plaintiff served TransMaquila via certified mail on January 27, 2021, pursuant to

Louisiana’a long-arm statute. 41 The citation and petition were accompanied by a letter form

Plaintiffs’ counsel, which listed the certified mail tracking number 7019 1640 0001 1499 3867.42

According to the U.S. Postal Service’s website, the citation and petition were delivered on

February 1, 2021. 43 Therefore, TransMaquila also timely removed this action within thirty days

after service of process. 44

33.     The United States District Court for the Western District of Louisiana is the federal judicial

district embracing Louisiana’s Fourteenth Judicial District Court for the Parish of Calcasieu, where

the underlying state court action was originally filed. Venue is therefore proper in this district. 45

34.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(a) in that this is a civil

action wherein the amount in controversy exceeds $75,000, exclusive of interest and costs, which

is derived from the characterization of damages and claims of the Plaintiffs, and the suit is between

citizens of different states; thus, this suit is removable pursuant to 28 U.S.C. § 1441, et seq.

35.     Promptly after this Notice of Removal was filed with the United States District Court for

the Western District of Louisiana, a copy of the notice was filed with the Clerk of Court for the

Parish of Calcasieu to effect the removal of this civil action to the United States District Court for

the Western District of Louisiana, as provided by law. 46

        WHEREFORE, Defendants Hudson Insurance Company and TransMaquila, Inc. pray


40
   28 U.S.C. § 1446(b)(3).
41
   See Ltr. from J. Morales to TransMaquila (Jan. 27, 2021) (Exhibit 8).
42
   Id.
43
   USPS TRACKING, https://tools.usps.com/go/trackconfirmaction (last visited Feb. 18, 2021).
44
   28 U.S.C. § 1446(b)(3).
45
   28 U.S.C. § 1441(a).
46
   See Certificate of Serv. (Exhibit 9).

                                                        7
      Case 2:21-cv-00410 Document 1 Filed 02/18/21 Page 8 of 8 PageID #: 8




that this Notice of Removal be deemed to sufficiently plead the requirements for removal and that

this Court grant Hudson Insurance Company and TransMaquila, Inc. such further relief as the law

will allow and the nature of the case may permit.

                                             Respectfully submitted,


                                             /s/ Robert T. Vorhoff
                                             RANDALL C. MULCAHY, Bar No. 26436 (T.A.)
                                             rmulchay@garrisonyount.com
                                             LYON H. GARRISON, Bar No. 19591
                                             lgarrison@garrisonyount.com
                                             ROBERT T. VORHOFF, Bar No. 32747
                                             rvorhoff@garrisonyount.com
                                             Garrison, Yount, Forte & Mulcahy, L.L.C.
                                             909 Poydras Street, Suite 1800
                                             New Orleans, Louisiana 70112
                                             Telephone: (504) 527-0680
                                             Facsimile: (504) 527-0686
                                             Counsel for Defendants Hudson Insurance
                                             Company and TransMaquila, Inc.



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 18th day of February, 2021, a copy of the foregoing was filed
electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent
to all known counsel of record by operation of the Court’s electronic system and by depositing
same in the United States Mail, postage prepaid, and/or facsimile and/or e-mail transmission of
this date.


                                             /s/ Robert T. Vorhoff
                                             ROBERT T. VORHOFF, Bar No. 32747




                                                8
